
	
		III
		Calendar No. 216
		110th CONGRESS
		1st Session
		S. RES. 235
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2007
			Mr. Whitehouse (for
			 himself and Mr. Vitter) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			June 21, 2007
			 Reported by Mr. Leahy,
			 without amendment
		
		RESOLUTION
		Designating July 1, 2007, as
		  National Boating Day.
	
	
		Whereas the United States boating population exceeds
			 73,000,000 individuals utilizing and enjoying nearly 18,000,000 recreational
			 watercraft;
		Whereas the recreational boating industry provides more
			 than $39,000,000,000 in sales and services to the United States economy and
			 provides nearly 380,000 manufacturing jobs;
		Whereas there are approximately 1,400 active boat builders
			 in the United States with parts and materials being contributed from all fifty
			 States;
		Whereas boating appeals to all age groups and is a haven
			 for relaxation that includes sailing, diving, fishing, water skiing, tubing,
			 sightseeing, swimming, and more;
		Whereas boaters serve as monitors and stewards of the
			 environment, educating future generations in the value of this country's
			 abundant water and other natural resources; and
		Whereas Congress passed the Federal Boat Safety Act of
			 1971 and later created the Aquatic Resources Trust Fund in 1984, both of these
			 actions having resulted in a decline in the rate of boating injuries: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates July
			 1, 2007, as National Boating Day;
			(2)recognizes the
			 value of recreational boating and commemorates the boating industry of the
			 United States for its environmental stewardship and innumerable contributions
			 to the economy and to the mental and physical health of those who enjoy boats;
			 and
			(3)urges citizens,
			 policy makers, and elected officials to celebrate National Boating Day and to
			 become more aware of the overall contributions of boating to the lives of the
			 people of the United States and to the Nation.
			
	
		June 21, 2007
		Reported without amendment
	
